Citation Nr: 9924486	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-12 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1973 to June 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
appellant's claim for a permanent and total disability rating 
for pension purposes, to include on an extra-schedular basis 
under the provisions of 38 C.F.R. § 3.321(b)(2) (1998).


REMAND

After a thorough review of the evidence of record, the Board 
concludes that an additional medical opinion is necessary in 
this matter.  Specifically, the report of the veteran's most 
recent VA general physical examination, performed in December 
1997, concluded with diagnoses of: (1) probable alcohol 
related seizures; (2) ataxia, likely secondary to a 
combination of alcohol and Dilantin effects on the 
cerebellum; and (3) peripheral neuropathy likely secondary to 
Ethanol.  The examination report also noted, however, a 
"possibility of complex partial seizures with secondary 
generalization" and recommended that a cranial magnetic 
resonance imaging (MRI) scan be performed.  In January 1998, 
the veteran underwent a cranial MRI.  The results of this 
procedure have not been reviewed or considered by the VA's 
examining physician, C. Laganke, M.D.

38 U.S.C.A. § 1110 (West 1991 & Supp. 1999), relating to 
basic entitlement for wartime disability compensation, states 
that "no compensation shall be paid if the disability is a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs."  VA regulations provide for permanent and 
total disability ratings for pension purposes for disabling 
conditions not the result of the veteran's own willful 
misconduct. 38 C.F.R. §§ 3.301(b), 3.314(b)(2), 3.342(a) 
(1998).

Willful misconduct is defined as "an act involving conscious 
wrongdoing or known prohibited action." 38 C.F.R. § 3.1(n) 
(1998).  This regulation further provides, in regard to 
willful misconduct, that:

(1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton 
and reckless disregard of its probable 
consequences. 

(2) Mere technical violation of police 
regulations or ordinances will not per se 
constitute willful misconduct. 

(3) Willful misconduct will not be 
determinative unless it is the proximate 
cause of injury, disease or death.

Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992). 

Under these circumstances, the Board feels that a medical 
opinion is necessary in this matter.  Accordingly, to ensure 
that VA has met its duty to assist the claimant in developing 
the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran's claims file should be 
reviewed by 
C. Laganke, M.D., if available, or an 
appropriate specialist, to determine the 
relationship, if any, between his 
diagnosed seizures, ataxia and peripheral 
neuropathy and the reported alcohol 
abuse.  After a thorough review of the 
veteran's claims file, including the 
report of his recently obtained cranial 
magnetic resonance imaging scan, the 
reviewing physician should express an 
opinion as to the following:

a.  Whether it is more likely than 
not that the veteran's seizures, 
ataxia, and peripheral neuropathy 
are the result of alcohol abuse. 

The claims folder must be made available 
and reviewed by the examiner prior to 
making the above determination.  The 
examiner should provide complete 
rationale for all conclusions reached.  
If deemed necessary by the examiner, the 
appellant should be scheduled for an 
additional VA examination or 
examinations.

2.  The RO should readjudicate the issue 
of entitlement to nonservice-connected 
pension benefits, to include 
consideration of 38 C.F.R. §§ 3.321(b)(2) 
(1998), ensuring that all relevant VA 
regulations are utilized as appropriate.

Following completion of the foregoing, the RO should review 
the issue on appeal. If the decision remains adverse to the 
veteran, he and his representative should be furnished with a 
supplemental statement of the case, which includes all rating 
criteria, and afforded the applicable period of time within 
which to respond. Thereafter, subject to current appellate 
procedures, the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant is also hereby informed that failure 
to cooperate with the attempted development, or failure to 
report for the requested examinations, may have an adverse 
affect upon his claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




